DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the line weights and inappropriate black levels in the drawings.  Pursuant to 37 CFR 1.84(l), drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 6, the metes and bounds of the claim cannot be ascertained.  The specification describes multiple filter components (i.e. 22/50).  Parent claim 5 states a filter component that filters water before the water enters the interior of the barrier (presumably 50).  Claim 6 then states the filter filters the water inside the flood barrier.  It is unclear if applicant is intending to claim multiple filter components.  
	Similarly, with regard to claim 7, it is unclear how if the internal filter component is within a filter structure away from the permeable wall that filter structure will filter particulate matter from entering the interior as required by parent claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong (5,984,577).
	With regard to claim 1, Strong discloses a flood barrier (1; abstract)) component comprising a base (4); at least one wall (figs. 1-3; walls of chamber 3) coupled to an outer edge of said base moveable  between a collapsed position (fig. 1) and an extended position (fig. 3); in said extended position, said at least one wall and said base defining a space therebetween (chamber 3); and wherein at least a portion of said at least one wall is permeable to water (via 6), allowing water to enter the interior into the space (col. 1, line 64 to col. 2, line 4).
	With regard to claim 2, Strong further discloses a floatation device (2) to aid in the transition of said flood barrier from said collapsed position to said extended position when water enters into said space (col. 1, line 64 to col. 2, line 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong (5,984,577) in view of Serota (3,213,628).
	With regard to claim 3, Strong discloses the invention substantially as claimed however is silent regarding said at least one wall comprises a plurality of walls comprising a plurality of side walls extending upwardly from the base; a top wall coupled to an upper edge of said plurality of sides walls; and wherein said floatation device is positioned adjacent said top wall.
	Serota discloses an expanding flood barrier (figs. 1-2) wherein the barrier comprises a plurality of side walls (21) extending upwardly from the base; a top wall coupled to an upper edge of said plurality of sides walls (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Strong and have a flood barrier with a plurality of sidewalls as taught by Serota since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	Furthermore, it would have been obvious to one of ordinary skill in the art that by modifying Strong to be rectangular in shape, the flotation device would be positions adjacent the top wall in order to fully expand the barrier as desired by Strong.
	
	With regard to claim 4, Strong further discloses said permeable wall is configured to filter large particulate materials (col. 1, line 64 to col. 2, line 4).
	
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong (5,984,577) and Serota (3,213,628) as applied to claim 4 above, and further in view of Jones et al. (2007/0108112).
With regard to claim 5, Strong, as modified, discloses the invention substantially as claimed however is silent regarding an internal filter component to filter fine particulate matter from water entering the interior of said flood barrier component.
	Strong is silent to the material used.  It is well known and taught by Jones (para 0038) to utilize geotextile fabrics and filter media to filter water and to filter fine particulate matter from water entering the interior of said component.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Strong and utilize fine filtering as taught by Jones in order to prevent the interior of the chamber from being filled with undesired matter.
	With regard to claim 6, Jones further discloses the filter filters microorganisms from water within said flood barrier component (para 0038).

Allowable Subject Matter
Claims 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: as best understood, the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of dependent claim 7.  Filtering components in inflatable flood barriers are known, however, the cited prior art lacks filter structure coupled to the wall that is not the permeable wall as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
2/23/2022